In three negligence actions, involving a collision between a police patrol car and a private automobile, which were consolidated and tried together solely on the issue of liability, the defendant Russo (in the first two captioned actions) appeals from an order of the Supreme Court, Kings County, entered January 2, 1964 after a jury trial, which: (1) granted the motion of the plaintiffs Bravata, Vitiello and the City of Hew York to set aside the jury’s special verdict as contrary to law and against the weight of the credible *690evidence; (2) directed the entry of judgment against the said defendant Russo in favor of said plaintiffs; and (3) directed an assessment of the damages in said two actions upon a trial before the court and jury (see 41 Misc 2d 376). Order reversed, with costs; the motion of the three plaintiffs Bravata, Vitiello and the city to set aside the jury’s special verdict denied; verdict reinstated; and the three actions remanded to the Supreme Court, Kings County, for further proceedings and for the entry of an appropriate judgment not inconsistent herewith. The special verdict of the jury was that the individual parties (plaintiffs Bravata and Vitiello and defendant Russo) failed “ to exercise reasonable care, which failure proximately caused the collision ”. On the proof adduced it may not be held that the evidence preponderates so greatly in favor of plaintiffs as to establish that the jury’s special verdict, insofar as it was against them, “ could not have been reached upon any fair interpretation of the evidence” (Olsen v. Chase Manhattan Bank, 10 A D 2d 539, 544, affd. 9 N Y 2d 829; cf. Scheuerman v. Knapp Coal Co., 238 App. Div. 874). Hence, it was error to set aside the verdict and to direct judgment in favor of the three plaintiffs named against the defendant Russo. Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.